Citation Nr: 1025509	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the right knee.

2. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Veteran Represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1972 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

While on appeal in a rating decision in February 2007, the RO 
increased the rating for the right knee to 20 percent, effective 
from the date of receipt of the claim for increase.

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.  

In a decision in October 2008, the Board denied the claims 
currently on appeal.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order, dated in March 2010, the Court granted a 
Joint Motion to Remand of the parties, the VA Secretary and the 
Veteran, and remanded the case to the Board for readjudication 
consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

In the Joint Motion, in part, the parties agreed that the Board 
failed to explain how the duty to assist was satisfied because 
potentially relevant records were not obtained.  The Veteran in 
his affidavit, dated in June 2008, indicated that his bilateral 
knee disability interfered with his work, that he had used sick 
leave and that he had used the Family and Medical Leave Act.  

In order to comply with the Court's Order, the case is remanded 
for the following:

1. Ask the Veteran to either submit or 
authorize VA to obtain on his behalf 
employment records of time lost or sick leave 
taken because of his service-connected knee 
disabilities, including any leave under the 
Family and Medical Leave Act.

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
his service-connected knees.  

The examiner is asked to address the 
following:

The range of motion in degrees of 
flexion and extension and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion) as well 
as weakness, excess fatigability, 
incoordination, or pain on movement, 
swelling or atrophy.  Any additional 
functional loss, including flare-ups or 
on repetitive use, should be expressed 
in terms of additional limitation of 
motion.  

The examiner should also describe 
whether the Veteran has recurrent 
subluxation or lateral instability and, 
if so, the degree of recurrent 
subluxation or lateral instability.  

The claims folder should be made available to 
the examiner for review. 





3. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


